Citation Nr: 0604024	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  00-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from September 1943 
to November 1945.  He also had periods of Active Duty for 
Training (ACDUTRA) with the Air Force, Army, and Naval 
Reserves.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which declined to reopen a claim of 
service connection for a low back disability.  

The veteran's claim was remanded by the Board in October 
2003.  


FINDINGS OF FACT

1.  A RO decision in April 1992 declined to reopen the 
veteran's claim of service connection for a low back 
disability.  

2.  The additional evidence regarding the veteran's low back 
associated with the claims folder since the April 1992 RO 
decision is not new and material evidence as compared to the 
evidence reviewed by the RO in August 1992; it is either 
cumulative and redundant evidence, or it does not bear 
directly and substantially upon the specific matter under 
consideration.  










CONCLUSIONS OF LAW

1.  The RO's April 1992 decision is final as to the claim for 
service connection for a low back disability. 38 U.S.C.A. § 
7105 (c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 (2005).

2.  The additional evidence received subsequent to the April 
1992 RO decision which denied service connection for a low 
back disability is not new and material, and the claim is not 
reopened. 38 U.S.C.A. § § 5108, 7105 (c) (West 1991); 38 
C.F.R. § 3.156 (2001); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with a letter dated in April 2004, which met the 
notification requirements of the VCAA, prior to 
readjudicating his claim in a supplemental statement of the 
case (SSOC).  Therefore, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim was 
readjudicated in an SSOC provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claim.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter and did in fact 
respond, in a statement received in May 2004.  Viewed in 
context, the furnishing of the VCAA notice after the decision 
that led to the appeal did not compromise "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005).  The veteran has had a 
"meaningful opportunity to participate effectively" in the 
processing of her claims.  Id., at 120-21.  The Board finds 
that the present adjudication of the appeal will not result 
in any prejudice to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the April 2004 
VCAA letter about the information and evidence necessary to 
reopen his claim for service connection.  Although the letter 
cited to the wrong standard for reopening claims (it cited to 
the standard for claims filed after August 29, 2001), the RO 
did cite to the correct standard for reopening a claim in the 
December 1999 statement of the case.

In addition, the RO informed the veteran in the April 2004 
letter about the information and evidence that VA would seek 
to provide including obtaining evidence kept by VA and any 
other federal government agency; requesting private treatment 
records if the veteran completed a release form; and 
obtaining medical records from a VA facility if the veteran 
provided the location and dates of treatment.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran to complete an authorization form for each 
non-VA doctor and health care facility that had treated him 
for his disorder since leaving service, and to provide the 
name of the VA facility, and dates of treatment for all VA 
treatment he had received.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, statement of the case (SOC), and SSOCs 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC as well as SSOCs which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case


Background

Service medical records show that the veteran was seen in 
June 1944 for pain in his low back.  He stated that his first 
backache occurred about 1932.  

July 1944 for a backache from the lumbar region down to the 
sacro-iliac joint, which had troubled the veteran for the 
past 8 years.  The veteran was seen in August 1944 for a 
backache which he had for 4 months, and had previously had in 
civilian life.  An x-ray in January 1945 showed a very mild 
bifida occulta of the first sacral segment.  

At the veteran's separation examination in November 1945, the 
examiner stated that the veteran did not have any 
musculoskeletal defects.  

The veteran was hospitalized at a VA hospital in November 
1946.  There was mild right scoliosis in the lumbodorsal 
region and a mild rounded kyphosis in the upper dorsal 
region.  X-rays of the low back show no evidence of bone 
destruction or excessive bone construction.  At discharge, 
the examiner noted that all tests for lumbo-sacral strain 
were negative and appeared to be considerable functional 
overlay in the alleged symptom.  Diagnosis was scoliosis of 
the lumbar vertebra.  

At a VA examination in April 1947, examination of the spine 
showed normal spine curvatures.  There was no scoliosis.  
Active flexion and extension were not limited.  A slight 
lumbosacral pain was elicted with lateral bending.  

At a VA examination in August 1947, the veteran stated that 
he developed low back pain while in service.  He gave no 
history of an injury, and no pathology was found on the 
examination.  The veteran did have a slight scoliosis in the 
lumbar region.  

In an August 1947 rating decision, the RO denied the 
veteran's claim of service connection for scoliosis of the 
lumbar vertebra.  The RO determined that the veteran's 
condition was a constitutional or developmental abnormality, 
and not a disability.  The RO informed the veteran of its 
determination, but the veteran did not appeal.  

In an April 1992 rating decision, the RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim.  The veteran was informed of the 
decision, but did not appeal.  In that decision, the RO 
considered medical records from Dr. S from 1980 to 1985, from 
the University of Kansas Medical Center from 1991, and from 
the Golden Valley Memorial Hospital from 1987 to 1991.  A 
treatment record from October 1990 noted that the veteran had 
fallen in February 1990, and had suspected fractured 
vertebra.  A letter dated April 1991 indicated that he 
veteran had developed back pain after hitting a couple of 
holes in the field while on his tractor.  The veteran noted 
that he had had some back surgery in the 1970s and that over 
the years, he had some pain occurring off and on in his lower 
back.  

Evidence submitted subsequent to said decision is described 
below.  

Dr. G.B. submitted a letter dated April 1999 in which he 
discussed the veteran's low back pain.  He stated that the 
veteran had undergone a lumbar spinal stenosis in October 
1997.  

Dr. L.G. wrote a letter dated December 1974, in which he 
wrote that the veteran had an L4-5 disc excision in 1969 for 
a history of low back pain dating some 30 years.  

Private treatment records from St. Elizabeth's Hospital and 
the Orthopedic Association of Hawaii, and Queen's Medical 
Center in Hawaii, were submitted from March 1970 to March 
1975.  A hospitalization report from St. Elizabeth's showed 
that the veteran underwent a laminectomy in March 1970 for 
low back pain that had been going on for several years.  

Duplicate service medical records were submitted in May 1997.  

The veteran's service personnel records were submitted in 
July 1997.  

The veteran submitted a statement dated November 1999 in 
which he reported that he had spent time in hospitals in 
service at Santa Ana, California for one month in 1944, Kelly 
Field in San Antonio in 1944 for two months, Mountain Home in 
Idaho for one week in 1945, Walla Walla, Washington for four 
months in 1945, and Fort Leavenworth, Kansas, for two weeks 
in 1946 or 1947.  

The veteran was seen at Research Medical Center in Kansas 
City, in January 2000 for his low back.  

The veteran testified at a RO hearing in March 2000.  He 
asserted that he injured his back on an obstacle course in 
service as part of basic training at Keesler Air Force Base 
in Mississippi in September 1943.  He described injuring his 
back at a cadet college at Holton, Michigan, while marching 
in December 1943.  He described getting an x-ray done at 
Hammer Air Force Base in Denver.  He described seeking 
aspirin for his back at a number of hospitals while in the 
Air Force (page 8).  He stated that he sought treatment from 
1946 to 1950 at the Wadsworth, Leavenworth VA hospital for 
treatment.  

The supervisor of Files Information Management with the VA 
Eastern Kansas Health Care System wrote a letter in October 
2000 indicating that no retired records of the veteran's 
could be found.  

The veteran underwent a VA examination in August 2002.  The 
veteran stated that he had had a disk operation while in 
service in 1943.  Final diagnosis was longstanding joint 
deterioration in the back.  

Current treatment records from Midwest Neurosurgery 
Associates, Health Midwest Research Medical Center, the 
Wetzel Clinic, and Golden Valley Memorial Hospital were 
submitted, reflecting treatment from 1992 to 2003.  

A request was made in May 2005 to the National Personnel 
Records Center (NPRC) to send all of the veteran's service 
medical records from Keesler Air Force Base from 1943.  It 
responded that the veteran's medical records were mailed to 
the Regional Office in St. Louis in May 1997.  


Analysis

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

In regard to a different claim, additional service medical 
records were received in May 1997.  A number of these records 
were duplicate service medical records that had already been 
before the RO in August 1947.  Since these records are 
duplicates, they are determined to be "cumulative and 
redundant," and can not be considered "new" evidence 
pursuant to 38 C.F.R. § 3.156.  In addition to the duplicate 
service medical records, there were some records which had 
not been submitted before.  These records consisted of 
examinations dated from 1953 to 1965 when the veteran was in 
the Reserves.  As they do not show that the veteran 
complained of any back disorders, or was diagnosed with any 
back disorders, they are not material to the veteran's claim.  
Simply put, they do not bear directly and substantially upon 
the veteran's claim for a low back disability and cannot be 
considered material to the veteran's claim.  38 C.F.R. 
§ 3.156(a).  

Although the veteran submitted a number of medical records 
and letters after April 1992 which are not duplicates, they 
are still deemed cumulative and redundant pursuant to 
38 C.F.R. § 3.156(a).  Medical records and letters were 
submitted from Dr. G.B., Dr. L.G, St. Elizabeth's Hospital 
and the Orthopedic Association of Hawaii, the Queen's Medical 
Center in Hawaii, the Research Medical Center, the Midwest 
Neurosurgery Associates, the Wetzel Clinic, and Golden Valley 
Memorial Hospital.  These records all relate to the veteran's 
current level of disability, and do not ascribe any current 
back diagnoses to service.  At the time of the April 1992 
rating decision denying reopening the veteran's claim, there 
was already medical evidence on file that noted the veteran's 
current level of disability.  Thus, the medical records 
submitted after April 1992 are determined to be "cumulative 
and redundant," and cannot be considered "new" evidence 
pursuant to 38 C.F.R. § 3.156.  

It is noted that Dr. L.G.'s December 1974 letter referred to 
a history of low back pain dating some 30 years.  However, 
this statement is not a medical opinion relating the 
veteran's current disability to military service.  
Accordingly, his statement is not deemed to be new and 
material evidence as it is merely a transcription of the 
veteran's lay history.  LeShore v. Brown, 8 Vet.App. 406 
(1995).  Similarly, at the veteran's August 2002 VA 
examination, the veteran stated that he had undergone a disc 
operation while in service in 1943.  Again, this statement is 
not an indication of an actual event happening, and the 
service medical records do not show that such a disc 
operation occurred.  Thus, it is not new and material 
evidence.  

The veteran has described in-service treatment at a number of 
hospitals.  In particular, at his hearing in March 2000 he 
asserted that he was treated at Keesler Air Force Base in 
September 1943.  However, in May 2005, when the RO attempted 
to obtain additional service medical records of the veteran's 
(in particular service medical records from Keesler Air Force 
Base from 1943), the National Personnel Records Center 
responded that the veteran's service medical records had 
already been mailed to the RO in May 1997.  

Although the veteran contended at his hearing that he sought 
treatment from 1946 to 1950 at a VA hospital in Kansas, when 
an attempt was made to obtain said records, the supervisor of 
Files Information Management with the VA Eastern Kansas 
Health Care System wrote in October 2000 that no retired 
records of the veteran's could be found.  

The service personnel records that were submitted in July 
1997 do not have any bearing on the veteran's case.  
Accordingly, they do not bear directly and substantially upon 
the specific matter under consideration and cannot be 
considered material to the veteran's claim.  38 C.F.R. 
§ 3.156(a).  

The facts remain as they were when the veteran's claim was 
originally denied in August 1947, and when the veteran's 
claim was not reopened in April 1992.  Since April 1992, the 
veteran has not submitted medical evidence that his current 
low back disorders are related to the back disorders for 
which he was seen in service.  Rather, he has only submitted 
the above evidence which was determined either to be 
cumulative and redundant, and is therefore not new, or 
evidence which does not bear directly and substantially upon 
the specific matter under consideration, and is therefore not 
material  In the absence of new and material evidence, the 
request to reopen the claim of service connection for a low 
back disability necessarily falls short of the standard 
established in 38 C.F.R. § 3.156.  Accordingly, the request 
to reopen the veteran's claim must be denied.  


ORDER

As new and material evidence has not been presented, the 
claim of service connection for a low back disability is not 
reopened, and the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


